Whether 18 U.S.C. § 603 Bars Civilian Executive Branch
Employees and Officers from Making Contributions to a
President’s Authorized Re-Election Campaign Committee
Civilian employees and officers in the executive branch would not violate 18 U.S.C. § 603, as amended
by the Hatch Act Reform Amendments of 1993, by making contributions to a President’s author­
ized reelection campaign committee, so long as such contributions were not m ade in a manner
that would violate the specific prohibitions of 5 U.S.C. §§7324(a)(l)-(4).
M a y 5, 1995
M e m o r a n d u m O p in io n

fo r t h e

C oun sel

t o th e

P r e s id e n t

You have asked for our opinion with respect to whether 18 U.S.C. §603 would
bar civilian executive branch employees and officers from making contributions
to a President’s authorized re-election campaign committee. For the reasons
expressed below, we conclude that such employees and officers would not violate
§ 603 by making such contributions, without more.
I.

Between 1980 and 1993, 18 U.S.C. §603 provided as follows:
(a) It shall be unlawful for an officer or employee of the United
States or any department or agency thereof, or a person receiving
any salary or compensation for services from money derived from
the Treasury of the United States, to make any contribution within
the meaning of section 301(8) of the Federal Election Campaign
Act of 1971 to any other such officer, employee or person or to
any Senator or Representative in, or Delegate or Resident Commis­
sioner to, the Congress, if the person receiving such contribution
is the employer or employing authority of the person making the
contribution. Any person who violates this section shall be fined
not more than $5,000 or imprisoned not more than three years, or
both.
(b) For purposes of this section, a contribution to an authorized
committee as defined in section 302(e)(1) o f the Federal Election
Campaign Act of 1971 shall be considered a contribution to the
individual who has authorized such committee.
See Federal Election Campaign Act Amendments of 1979, Pub. L. No. 96-187,

§201 (a)(4), 93 Stat. 1339, 1367 (1980).

103

Opinions o f the ^Office o f Legal Counsel in Volume 19

As this Office explained in a 1984 Memorandum to the Counsel to the President,
it was far from clear whether this iteration of §603 did, or constitutionally could,
bar all executive branch employees from making contributions to a President’s
re-election campaign committee. See Memorandum for Fred F. Fielding, Counsel
to the President, from Theodore B. Olson, Assistant Attorney General, Office of
Legal Counsel, Re: Application o f 18 U.S.C. § 6 0 3 to Federal Employee Contribu­
tions to the P residen t’s Authorized Re-election Campaign Committee (Feb. 6,
1984) (“ 1984 Olson Memo” ). We concluded that “ [s]erious uncertainty exists
concerning whom the statute covers, under what circumstances it was intended
to be applicable, and why it was promulgated.” Id. at 2. In particular, it was
uncertain whether the use of the phrase “ employing authority” in §603 was so
broad as to proscribe contributions to a President’s reelection campaign by all
executive branch employees; given the President’s constitutional authority as Chief
Executive and as Commander-in-Chief, a plausible reading of the language of
§ 603 could have prohibited m ost, if not all, of the more than five million execu­
tive branch employees and military personnel from making such contributions.
See id. at 6, 33. The ambiguity of §603’s coverage was exacerbated by the fact
that there has never been a reported prosecution under §603 or its predecessor
statutes,1 and by the absence o f any determinative legislative history concerning
application o f §603 in the executive branch. See id. at 18.
In his statement upon signing into law the legislation creating the “ employing
authority” version of §603, President Carter stated that the prohibition would
cause a “ severe infringement o f Federal employees’ first amendment rights.” 1
Pub. Papers o f Jimmy Carter 37, 37 (1980). President Carter characterized §603
as “ an unacceptable and unwise intrusion” on the First Amendment rights of
federal employees that “ raises grave constitutional concerns.” Id. at 38. Accord­
ingly, he urged that §603 “ be promptly repealed or amended so as to remove
its chilling effect on the rights of citizens to make voluntary contributions to the
candidates of their choice.” Id. The chief sponsors of the 1980 revision of §603
attempted to assure President Carter that the statute was not intended to impose
such a broad prohibition, see 1984 Olson Memo at 18-20; nevertheless, prior to
1993, Congress failed to repeal the statute or amend it to reflect the narrow scope
described and intended by its sponsors.
This Office also was of the opinion that, if former § 603 were read to proscribe
contributions to a President’s campaign from all (or virtually all) executive branch
employees, it would in all likelihood be unconstitutional. See id. at 35. Therefore,
we opined that the statute would best be interpreted more narrowly, so as to avoid
such possible constitutional infirmities. Id. at 35-39. In particular, we reasoned
that
1 The Crim inal Division has informed us (hat it is unaware o f any prosecutions ever being brought under §603.

104

W hether 18 U .S.C. § 6 0 3 B a rs C ivilian E xecutive B ranch E m ployees a n d O fficers fr o m M aking
Contributions to a P resident's A uthorized R e-E lection C am paign Com m ittee

the constitutional considerations which bear upon the phrase
“ employer or employing authority” as applied to the President
require that the phrase be construed narrowly to apply only to those
persons in Government service who may reasonably be expected
to be subject to some form of subtle pressure to contribute to the
President’s re-election committee because of the President’s status
as their immediate “ employer or employing authority.”
Id. at 36; see also id. at 3.2

Despite this conclusion, we nonetheless warned that “ it is by no means certain
that a court would adopt a construction of §603 which prohibited contributions
only when made by the President’s ‘inner circle’ of political appointees.” Id. at
39. And, because we were “ unable to predict with confidence precisely how the
statute would be construed by the courts,” id. at 42, the White House consistently
has advised executive branch employees not to contribute to a President’s re-election campaign. See, e.g., Memorandum for the Heads of All Departments and
Agencies, from C. Boyden Gray, Counsel to the President, Re: 18 U.S.C. §603
(Nov. 15, 1991) (“ regret[fully]” advising employees that though a broad reading
of §603 “ would raise grave constitutional concerns, prudence requires that any
ambiguity in the language of this statute be resolved against placing any Presi­
dential appointee or other Federal employee in the position of inadvertently vio­
lating Federal law ” ).

II.
As part of the Hatch Act Reform Amendments of 1993 (“ HARA” ), Congress
added a new subsection (c) to §603. Pub. L. No. 103-94, §4(b), 107 Stat. 1001,
1005. 18 U.S.C. §603(c), which became effective on February 3, 1994, see HARA
§ 12(a), 107 Stat. at 1011, provides that
[t]he prohibition in subsection (a) shall not apply to any activity
of an employee (as defined in section 7322(1) of title 5) or any
individual employed in or under the United States Postal Service
or the Postal Rate Commission, unless that activity is prohibited
by section 7323 or 7324 of such title.
Congress’s evident intent was to “ conform” §603 to the Hatch Act, so that
employees subject to the Hatch Act could not be convicted under §603 for
2 We further explained that, under such a circumscribed reading, a “ reasonable expectation o f such political pres­
sure could be argued to exist as a result of three elements in an employment relationship involving the President:
(1) the President personally appoints the contributor, or employs him pursuant to his discretionary authority under
3 U.S.C. § 105, (2) the President personally supervises the performance o f the contributor, and (3) the contributor
works in an office involved with the political activities o f the President.” Id. at 36-37.

105

Opinions o f the Office o f Legal Counsel in Volume 19

engaging in activities that are not prohibited by the civil provisions of the Hatch
Act itself. See, e.g., S. Rep. No. 103-57, at 15-16 (1993), reprinted in 1993
U.S.C.C.A.N. 1802, 1816-17.
For present purposes, this restriction on the scope of the prohibition in § 603(a)
raises but two questions: (A) which employees and officers may be subject to
the limitation in § 603(c); and, (B) with respect to those employees and officers
who are covered by § 603, whether such persons might violate the civil provisions
of the HARA, 5 U.S.C. §§7323 and 7324, by making contributions to a Presi­
dent’s re-election campaign committee.
A.
In addition to individuals “ employed in or under the United States Postal
Service or the Postal Rate Commission,” to whom § 603(c) makes explicit ref­
erence, §603(c) covers all persons who are defined as “ employees” under the
HARA, 5 U.S.C. §7322(1). Section 7322(1) reads:
“ [E]mployee” means any individual, other than the President and
the Vice President, employed or holding office in —
(A) an Executive agency other than the General Accounting
Office;
(B) a position within the competitive service which is not
in an Executive agency; or
(C) the government of the District of Columbia, other than
the Mayor or a member of the City Council or the Recorder
of Deeds;
but does not include a member of the uniformed services.
Because this definition includes all employees in “ Executive agenc[ies],” it
includes in its scope (but is not limited to) all executive branch employees and
officers, with the exception o f the President, the Vice President, persons employed
in or under the United States Postal Service or the Postal Rate Commission, and
members o f the uniformed services.3 Section 603 by its terms does not bar the
President and the Vice President from making contributions to their own campaign
committee, and § 603(c) explicitly includes within the scope of its exception per­
sons “ employed in or under the United States Postal Service or the Postal Rate
Commission.” Therefore, § 603(c) applies to the entire executive branch with the
3 Section 7322(1) refers to employees in “ an Executive agency.” “ Executive agency” is defined in 5 U.S.C.
§105 to include “ Executive d ep artm en ts],” "G overnm ent corporation^],” and “ independent establishm ent^].”
The “ Executive d e p artm e n ts]” are defined in 5 U.S.C. §101 to include all Cabinet-level agencies “ Government
c o rporatio n ^ ]” are defined in 5 U.S.C. § 103 to include corporations ow ned and/or controlled by the United States.
An “ independent establishm ent” is defined in 5 U.S.C. § 104(1) to mean, inter alia, “ an establishment in the execu­
tive branch (other than the United States Postal Service or the Postal Rate Commission) which is not an Executive
department, military department, Government corporation, or part thereof, or part o f an independent establishment.”
W e do not in this Opinion address w hether any particular entity or establishment is “ in the executive branch”
for purposes o f title 5.

106

Whether 18 U.S.C. § 603 Bars Civilian Executive Branch Employees and Officers from Making
Contributions to a President's Authorized Re-Election Campaign Committee

possible exception of members of the uniformed services.4 Therefore, the prohibi­
tion in § 603(a) does not apply to any activity of such persons unless that activity
is prohibited by 5 U.S.C. §§7323 and 7324.
B. There is nothing in §§7323 and 7324 that bars executive branch employees
and officers from making contributions to a President’s re-election campaign com­
mittee, without more. Indeed, the Hatch Act itself has never barred such action.
Prior to the HARA, the Office o f Personnel Management (“ OPM ” ) interpreted
the Hatch Act to permit employees to make financial contributions to a political
party or organization. See 5 C.F.R. §733.111(a)(8) (1994) (pre-HARA regula­
tions).5 Subsequent to the HARA, OPM has reiterated this regulation, and explic­
itly has added that an employee may make a contribution to a campaign committee
of a candidate for public office. See 5 C.F.R. §§ 734.208(a), 734.404(d) (1995)
(post-HARA regulations).
Therefore, because an executive branch employee or officer would not violate
§7323 or §7324 simply by making a contribution to a President’s re-election cam­
paign committee, it follows that, pursuant to 18 U.S.C. § 603(c), such an executive
branch employee or officer (other than a member of the uniformed services) would
not violate the criminal prohibition found in § 603(a) simply by making such a
contribution.

III.
Two caveats should be mentioned. First, there is one conceivable (albeit
unlikely) circumstance under which the making of a contribution to a President’s
campaign committee might violate §7324, and therefore be subject to criminal
sanctions under 18 U.S.C. §603. Congress indicated in section 4 of the HARA,
107 Stat. at 1005 (creating 18 U.S.C. §610) that “ mak[ing] . . . any political
contribution” is “ political activity.” 6 Thus, making a contribution to a President’s
re-election campaign committee is “ political activity” under the HARA. Under
§7324, almost all HARA-covered employees may not engage in “ political
activity” : (i) while on duty; (ii) while in “ any room or building occupied in the
4 We do not address herein the status o f members o f the uniformed services under §603. W e simply note that,
if § 603(c) does not apply to members o f the uniformed services, then the discussion in the 1984 Olson Memo
concerning the ambiguity, constitutionality, and possible limiting constructions o f §603 would continue to be of
relevance with respect to such persons.
3 This interpretation conformed to the regulation promulgated by the Civil Service Commission (“ C SC ” ) at the
dawn o f the Hatch Act in 1939. See CSC v. National Ass'rt o f Letter Carriers, 413 U.S. 548, 584 (1973) (quoting
CSC Form 1236, “ Political Activity and Political Assessments o f Federal Officeholders and Em ployees,” §17, at
7 (1939)). Congress effectively adopted this 1939 CSC regulation as a substantive part o f the Hatch Act itself.
See Memorandum for James B. King, Director, Office o f Personnel Management, from W alter Dellinger, Assistant
Attorney General, Office o f Legal Counsel, Re: Whether Use o f Federal Payroll Allocation System by Executive

Branch Employees fo r Contributions to Political Action Committees Would Violate the Hatch Act Reform Amendments
o f 1993 or 18 U.S.C. §§602 and 607, at 17-19 (Feb. 22, 1995) (“ 1995 Dellinger Memo” ).
6 “ (PJoliticaJ contribution,” in turn, is defined to include “ any gift . . . or deposit o f money or anything of
value, made for any political purpose.” 5 U.S.C. §7322(3)(A); see also 1995 Dellinger Memo at 25-28 (discussing
C ongress’s obvious intent that “ political activity” be read as broadly as possible).

107

Opinions o f the Office o f Legal Counsel in Volume 19

discharge o f official duties by an individual employed or holding office in the
Government o f the United States or any agency or instrumentality thereof” ; (iii)
while wearing a uniform or official insignia identifying the employee’s office or
position; or (iv) while using any vehicle owned or leased by the federal govern­
ment. 5 U.S.C. §7324(a)(l)-(4).7 It follows that an executive branch employee
covered under § 7324(a) could violate that provision by making a contribution
to the President’s campaign committee while on duty or while in a federal
building — for example, by hand-delivering a contribution to another federal
employee who is an officer o f that committee. In the unlikely event of such a
violation o f §7324, the employee could be subject to the criminal sanctions of
§ 603, as well.
Second, it should be kept in mind that, even where § 603 does not bar executive
branch employees and officers from making political contributions, nonetheless
there remain limitations on the solicitation of such contributions by federal
employees and officers and by the President. See, e.g., 5 U.S.C. § 7323(a)(2), 18
U.S.C. §§602, 607.8 This Opinion does not address the scope of those solicitation
limitations.9
CONCLUSION
Civilian employees and officers in the executive branch would not violate 18
U.S.C. §603, as amended, simply by making a contribution to a President’s
authorized re-election campaign committee, without more.
DAWN JOHNSEN
D eputy Assistant Attorney General
Office o f Legal Counsel

7 A n exception to these prohibitions is m ade for certain employees “ the duties and responsibilities o f whose
position[s] continue outside normal duty hours and while away from the normal duty p o s t/’ and who are either
(i) “ em ployee[s] paid from an appropriation fo r the Executive Office o f the P resident" or (ii) “ employee[s] appointed
by the President, by and with the advice and consent o f the Senate, whose position^] [are] located within the United
States, who d eterm ine[] policies to be pursued by the U nited States in relations with foreign powers or in the
nationw ide adm inistration o f Federal laws.’* 5 U.S.C. §7324(b)(2). Such employees “ may engage in political activity
otherw ise prohibited by subsection (a),” 5 U .S.C. §7 3 2 4 (b )(l), such as political activity on duty, but only “ if the
costs associated w ith that political activity are not paid for by money derived from the Treasury of the United
S tates.” Id.
9 See 1995 D ellinger M emo at 7 -1 2 (discussing the meaning o f “ solicit” in these statutes).
9 O ne clarification is worth brief mention, however. Though 18 U.S.C. § 602(a)(4) prohibits the President, as well
as other federal em ployees, from knowingly soliciting political contributions from other federal officers and
em ployees. Congress intended that “ [i]n order for a solicitation to be a violation of this section, it must be actually
know n that the person w ho is being solicited is a federal em ployee” ; thus, “ [m]erely mailing to a list [that] no
doubt contain[s] names o f federal employees is not a violation o f [§602].” H.R. Rep. No. 96-422, at 25 (1979),
reprinted in 1979 U .S.C.C.A.N. 2860, 2885.

108